DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Improper Status Identifiers for the Claims
	The examiner notes that claim 5, 9-11, 15 and 16 were designated as canceled in the claim set of June 2, 2021.  They cannot be re-instated.  As such, claims 5, 9-11, 15 and 16 remain canceled despite their improper claim designation in the claim set filed on January 13, 2022.

Response to Arguments
	Applicant argues that Lekhram teaches hemp oil treat acne not cannabidiol.  Further, Biro does not provide evidence that cannabidiol would work to treat acne.  Applicant argues that cannabidiol is not presented as a result effective variable.
	The examiner notes that the combination of references teach a cannabidiol will treat acne.  Biro teaches CBD will exert anti-acne effects (citing a 2014 publication). See par. 29.  Further, acne is the first listed agent in prior art claim 3 of Biro to be treat by administering CBD, among a limited list of agents.  Further, claim 16 further explains that such treatment can be topical.  While Applicant argues that Biro is not enabled, this argument has been addressed and is not persuasive.  To be enabled, data and evidence are not required.  A POSA can make and used the claimed method through nothing more than routine experimentation.  As such, Biro is effective at teaching a cannabinoid as a result effective variable for treating acne through topical administration.   

	Additionally, Biro explains that “more preferably the cannabinoid used at a dose between 10 mg and 1000 mg, including discrete examples within this range of 50 mg, 100 mg, 200 mg, 400 mg, 600 mg, and 800 mg.  See par. 47, below.
[0047] More preferably the cannabinoid is used at a dose of between 10 and 1000 mg, depending on the bioavailability of the cannabinoid, thus the range may encompass any dose between such as greater or less than 50, 100, 200, 400, 600, and 800 mg. 
	Overall, the combination of prior art make clear that the claimed API is known to treat acne through topical formulations at a claimed dosage and it is a result-effective variable that can be optimized through nothing more than routine experimentation.  Further, the claimed carrier agents are known for use in topical application to the skin for treating acne.  As such, a prima facie showing is established and unexpected results have not been set forth.

Status of the Claims
	Claims 1-4, 6, 8, and 12-14 are pending and examined.

(Maintained)- Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6, 8, and 12-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Hansenne et al., (US2015/0320867), in view of Aliyar et al., (US2015/0141389), and in view of Bíró et al., (US2018/0263952)(also WO2017/055846 A1), and+ in view of Lekhram et al. (US20160235661)(of record).
	Hansenne teaches topical formulations for delivering active agents to the skin with reduced inflammation, irritations, and discomfort. See abstract.  The compositions comprise an active agent and an alkyl polysiloxane. See par. 5.  An active agent includes an agent that is suitable for delivery to the skin. See par. 17.  The alkyl polysiloxane can be hexamethyldisiloxane. See prior art claim 9.  Further, the concentration of alkyl polysiloxane selected from hexamethyldisiloxane, octamethyltrisiloxane, decamethyltetrasiloxane, ethyltrisiloxane (1,1,1,3,5,5,5-heptamethyl-3-ethylsiloxane) can comprise: about 5% (prior art claim 16), about 72% to about 92% by weight of the composition (prior art claim 17) or can comprise about 85% to about 91% (prior art claim 18) by weight of the composition, or can comprise about 88% of the composition (prior art claim 19).  Such composition for treatment of the skin include treatment of acne. See prior art claim 27.  As such, in view of Hansenne, using a carrier for topical application to the skin of a subject to treat acne that comprises 88%, e.g., of HMDSO or other equivalent poly alkylsiloxane is obvious.  The composition can be in the form of a cream, gel, ointment, and more with an additional organic solvent, such as ethoxydiglycol. See prior art claims 21 and 22.  The additional solvent can comprise less than 15% and less than 5% of the composition when used. See par. 64.
	Hansenne does not teach all of the claimed residual solvents.
(b) hexamethyldisiloxane, (c) an anti-acne medication, and (d) propylene glycol, butylene glycol, or dipropylene glycol. See prior art claim 16.
	Alivar does not teach cannabidiol or the dose of CBD.
Bíró teaches use of cannabinoids, including cannabidiol for the treating of inflammatory skin disease. See par. 1.  Such conditions include acne. See par. 4.  The dose of cannabinoid is taught to be preferably, less than 2000 mg. See par. 46 and prior art claim 10.  More preferably, the dose is between 10 mg and 1000 mg. See par. 47 and prior art claim 11.  The composition can be a cosmetic formulations such as a cream or sunscreen. See par. 55.
	Lekhram teaches a cosmetic and topical composition comprising cannabinoids for treatment of a variety of skin conditions, including acne. See abstract.  The composition comprise a cannabis oil with cannabigerol at 3-24% and cannabidiol at 1-10% by weight, and the oil comprises 0.2 to 10% by weight of the topical leave on composition (p 0021; instant claims 1, 5). It is taught the composition is administered at least once daily. See prior art claim 10.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Hansenne, Alivar, Bíró, and Lekhram to arrive at the claimed method.  One would be motivated to do so because Alivar teaches treating acne by topically applying an anti-acne medication, HMDSO, and a claimed residual solvent.  Further, Hansenne teaches topical anti-acne medications to comprise the claimed 
As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628